     Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 1 of 8                   PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE



ANDREW COOMBS, SHERRY
COOMBS, and DANIELLE BROOKS,

         Plaintiffs,
                                                      Civil Action No.
v.

VISHWA INCORPORATED, d/b/a INN
TOWN MOTEL,

         Defendants.




                                 COMPLAINT
______________________________________________________________________________

         Plaintiffs, by and through their undersigned counsel, files this Complaint for unpaid wages

against the above-listed Defendants.

                                  STATEMENT OF THE CASE

         1.      Between December 2019 and August 2020 Defendant Inn Town Motel (the “Inn”)

in Norway, Maine employed Plaintiffs Andrew Coombs, Sherry Coombs, and Danielle Brooks.

Defendant hired Plaintiffs as managers of the motel and further required them to perform janitorial

work, maintenance, and/or clerking work.

         2.      Defendant regularly and improperly paid Plaintiffs “under the table” less than the

statutory minimum wage for each hour worked and failed to pay any overtime wages. In doing so,

Defendant deprived Plaintiffs of wages on a regular basis.
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 2 of 8                         PageID #: 2




       3.         Plaintiffs were required to handle all day-to-day business of operating the Inn seven

days a week. Plaintiffs rented out rooms, checked in guests of the Inn, cleaned rooms, performed

maintenance and other tasks as necessary to keep the Inn operational.

       4.         Defendant required Plaintiffs to remain at the Inn twenty-four hours a day to be “on

call” for additional work as needed.

       5.         In exchange for this work, Defendant provided Plaintiffs two rooms at the Inn and

agreed to pay them $500/month. In reality, Defendant paid Plaintiffs this $500 only a few times.

       6.         Defendant further promised to pay Plaintiffs between $5 and $7 per room they

cleaned. Defendant never kept track of the number of rooms Plaintiffs cleaned nor paid them their

promised wages.

       7.         Plaintiffs each routinely worked from 8 AM to 10 PM daily, but also performed

work outside these hours as necessary. Plaintiffs each performed, on average, one-hundred twelve

(112) hours of work per week.

       8.         Defendant violated the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201

et seq., and Maine labor laws guaranteeing prompt payment of wages, ME. REV. STATE. TIT. 26,

§§ 621-A et seq., a minimum wage and overtime, ME. REV. STATE. TIT. 26, §§ 661 et seq.

       9.         Defendant’s violations of the FLSA and Maine’s wage laws were willful

and deliberate.

       10.        Plaintiffs seek compensation for the Defendant’s violations of the FLSA, and

Maine’s prompt payment, minimum wage and overtime laws.

                            PARTIES, JURISDICTION, AND VENUE

       11.        Plaintiffs Andrew Coombs, Sherry Coombs, and Danielle Brooks are residents of

Androscoggin County, Maine.
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 3 of 8                     PageID #: 3




       12.     Defendant Vishwa Incorporated (“Vishwa”) is a registered Maine business

corporation with a principal place of business street address 317 U.S. Route 1, York, Maine 03909.

       13.     Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising

under the laws of the United States. This action arises under the Fair Labor Standards Act,

29 U.S.C. §§ 201 et seq.

       14.     Plaintiff requests that this Court exercise supplemental jurisdiction over their

claims under the laws of Maine, pursuant to 28 U.S.C. § 1367.

       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because all the events and

omissions giving rise to the claims of the named Plaintiff occurred in the District of Maine, and

the Defendants are based in, conduct substantial business, and/or reside in the state of Maine.

                                 FACTUAL ALLEGATIONS

       16.     Defendant Vishwa owns the Inn.

       17.     The Inn provides lodging services to individuals traveling in interstate commerce.

       18.     Plaintiffs managed the day-to-day operations of the Inn.

       19.     Plaintiffs Andrew Coombs and Sherry Coombs, who are husband and wife, and

their daughter, Plaintiff Danielle Brooks, all worked for Defendants between December 28, 2019

and August 10, 2020.

       20.     As part of their regular job responsibilities, Plaintiffs regularly processed credit

card transactions through an electronic device.

       21.     Defendant hired Plaintiffs to act as managers of the Inn and perform all tasks

associated with the day-to-day operation of the Inn. These tasks included renting rooms to guests,

cleaning rooms, performing maintenance and upkeep, and other clerical and janitorial work as

necessary.
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 4 of 8                     PageID #: 4




         22.   Plaintiffs also agreed to be “on call” twenty-four hours a day, seven days a week

for any issues that arose.

         23.   As payment, Defendant promised to provide Plaintiffs with two rooms located at

the Inn, and pay them $500 per month total for all the work performed.

         24.   Defendant only occasionally paid Plaintiffs the promised monthly $500.

         25.   Defendant further promised Plaintiffs it would pay Plaintiffs $5 to $7 per guest

room they were required to clean.

         26.   Despite their promise, Defendant never paid Plaintiffs anything for cleaning the

rooms.

         27.   Plaintiffs were always paid “under the table.”

         28.   Defendant never provided Plaintiffs W2s or tax forms of any kind.

         29.   Defendant intentionally and unlawfully paid Plaintiffs an amount less the statutory

minimum wage.

         30.   Defendant intentionally and unlawfully failed to pay Plaintiffs overtime wages,

regardless of how many hours they worked.

         31.   Plaintiffs, through counsel, demanded unpaid wages by certified letter to the

Defendant’s business addresses on November 30, 2020, which was delivered on

December 3, 2020.

         32.   Defendant has failed to correct its failure to pay Plaintiffs back wages due

notwithstanding the receipt of complaints.
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 5 of 8                     PageID #: 5




                                    CLAIMS FOR RELIEF

                                  COUNT I:
              BREACH OF THE FAIR LABOR STANDARDS ACT (FLSA)
                           28 U.S.C. §§ 201 ET SEQ

       33.     Plaintiffs re-allege and incorporates by reference all previous paragraphs of the

Complaint as if fully rewritten herein.

       34.     During all times relevant to this action, the named Plaintiffs were employed by

Defendant as defined by 29 U.S.C. § 203(g).

       35.     Defendant failed to pay Plaintiffs the minimum wage of $7.25 per hour.

       36.     During all times relevant to this action, Plaintiffs were employed by the Defendant

for handling and otherwise working on goods or materials that had been moved in or were

produced for commerce by any person.

       37.     Plaintiffs, as part of their regular job responsibilities, handled and worked on

materials which had been moved in interstate commerce.

       38.     Plaintiffs are each individually covered by the Fair Labor Standards Act because

they engaged in commerce or in the production of goods for commerce, including the use of the

credit card processing device.

       39.     Plaintiffs are each entitled to wages for all time they worked for the Defendant.

       40.     Defendants failed to pay Plaintiffs the minimum wage required by the FLSA.

       41.     Defendants failed to pay Plaintiffs overtime wages required by the FLSA.

       42.     Plaintiffs are entitled to unpaid minimum wage, unpaid overtime wages, liquidated

damages, attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 6 of 8                      PageID #: 6




                                   COUNT II:
                       BREACH OF MAINE WAGE PAYMENT LAW

       43.     Plaintiffs incorporate all previous paragraphs.

       44.     Defendants employed Plaintiffs at the Inn.

       45.     The Defendant failed to pay all wages, due on payday pursuant to the employment

agreement that incorporated by law all applicable state and federal wage laws.

       46.     Therefore, Plaintiffs’ wages were not paid in full pursuant to 26 M.R.S.A. § 621-

A.

       47.     Plaintiffs demanded payment of the late wages in compliance with 26 M.R.S.A.

§626 and 626-A.

       48.     Defendant failed to pay within eight days, and are liable pursuant to 26 M.R.S.A.

§626-A for unpaid wages, reasonable rate of interest, costs of suit including a reasonable attorney’s

fee, and an additional amount equal to twice the amount of unpaid wages as liquidated damages.

                                   COUNT III
                       BREACH OF MAINE MINIMUM WAGE LAW

       49.     Plaintiffs incorporate all previous paragraphs.

       50.     Defendant employed Plaintiffs under 26 M.R.S.A. §663.

       51.     Defendant failed to pay Plaintiffs the minimum wage under 26 M.R.S.A. §664.

       52.     Under 26 M.R.S.A. §670, Defendant is liable to Plaintiffs for unpaid wages

adjudged to be due, an additional amount equal to such wages as liquidated damages, and costs of

suit including a reasonable attorney’s fee.

                             COUNT IV
      BREACH OF CONTRACT OR UNJUST ENRICHMENT/QUASICONTRACT

       53.     Plaintiffs incorporate all previous paragraphs.

       54.     Defendant entered into an employment agreement with the Plaintiff.
  Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 7 of 8                        PageID #: 7




        55.     This agreement incorporated all applicable state and federal laws including those

setting a minimum wage.

        56.     The wage term in the contract providing two rooms and $500 for approximately

112/hours of work per week is illegal and void. It must be replaced in quantum meruit at the

reasonable value of the Plaintiff’s labor, or alternatively at minimum wage.

        57.     Defendant breached this contract by failing to pay all wages due.

        58.     Defendant owes damages in law and equity, or alternatively must be disgorged from

his ill-gotten gains.

                                  DEMAND FOR JURY TRIAL

        59.     The Plaintiff demands a jury for all issues so triable.

                                         PRAYER FOR RELIEF

        60.     Plaintiff respectfully requests that this Court enter an order or orders:

                a.      Awarding the Plaintiff unpaid wages pursuant to 26 M.R.S. §§ 626, 626-A

                        and/or 670;

                b.      Awarding the Plaintiff liquidated damages and penalties pursuant to 26

                        M.R.S. §§ 626-A and 670;

                c.      Awarding the Plaintiff costs and attorneys’ fees pursuant to 26 M.R.S. §§

                        626-A and/or 670;

                d.      Awarding the Plaintiff unpaid wages pursuant to 29 U.S.C. §§ 207 & 216;

                e.      Awarding the Plaintiff liquidated damages and penalties pursuant to 29

                        U.S.C. §§ 207 & 216;

                f.      Awarding the Plaintiff costs and attorneys’ fees pursuant to 29 U.S.C. §§

                        207 & 216;
 Case 2:21-cv-00075-LEW Document 1 Filed 03/16/21 Page 8 of 8                   PageID #: 8




             g.     Granting such other relief as this Court deems just and proper.


Dated: March 15, 2021

                                                        Respectfully Submitted,

                                                          /s/ Peter Mancuso.
                                                        Peter Mancuso, Esq.
                                                        Andrew Schmidt Law, PLLC
                                                        97 India St.
                                                        Portland, Maine 04101
                                                        207-619-0884
                                                        peter@maineworkerjustice.com

                                                        Attorneys for the Plaintiff
